DUFOUR, J.
The plaintiff sues to recover the purchase price of a mule bought by him from defendant for rehibitory defects.
His witnesses testify that when the mule was bought, it was sick, that it proved unable to work properly, and, although well fed and cared for, it died a few days afterward of pneumonia.
Letters in the record notify defendant that the mule was not as represented, call for another in its stead, and add that “the mule is in our place of business subject to your orders in our, stable."
The testimony of defendant’s witnesses tends to show that plaintiff, after inspecting, selected the mule, and that it was in good health and condition when delivered.
The district judge found the facts against defendant; his conclusion will stand.
Judgment affirmed.